DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record fails teach a sound generator, comprising: a frame;  5a magnetic circuit system fixed by the frame; a vibration system carried by the frame, comprising a diaphragm and a voice coil fixed below the diaphragm for driving the diaphragm to vibrate; wherein the voice coil includes a pair of parallel long axis edges, a pair of parallel 10short axis edges connected with ends of the long axis edges; and wherein the diaphragm includes a through hole formed corresponding to the long shaft edge of the voice coil, and a glue part filled in the through hole for connecting the long shaft edge of the voice coil with the diaphragm., as substantially described and connected with the other functional language recited. 
Xiao (US Patent No. 10284959) teaches all the aforementioned limitations except a voice coil with a short and long axis edges connected to each other, and a diaphragm including a through hole formed corresponding to the long shaft edge of the voice coil, and a glue part filled in the through hole for connecting the long shaft edge of the voice coil with the diaphragm
Hu et al (US Publication No. 20200045435) teaches an elongated diaphragm having holes along the long axis; however, Hu fails to teach the diaphragm including the through hole in a manner such that a glue part can be filled in the through hole for connecting the long shaft edge of the voice coil with the diaphragm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 

401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 31, 2020


/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655